


110 HR 1928 IH: To provide for a report by the National Academy of

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1928
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Reyes introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To provide for a report by the National Academy of
		  Sciences on underrepresentation of certain groups in science, technology,
		  engineering, and mathematics fields.
	
	
		1.FindingThe Congress finds that—
			(1)according to the
			 report entitled Rising Above the Gathering Storm: Energizing and
			 Employing America for a Brighter Economic Future published by the
			 Committee on Prospering in the Global Economy of the 21st Century in 2005, the
			 vitality of the American economy provides the foundation of our high
			 quality of life, our national security, and our hope that our children and
			 grandchildren will inherit ever-greater opportunities, and
			 vitality is derived in large part from the productivity of well-trained
			 people and the steady stream of scientific and technical innovations they
			 produce; and
			(2)it is a national
			 strategic priority of the United States to expand the pipeline of individuals
			 entering the science, technology, engineering, and mathematics fields to
			 support United States innovation and competitiveness.
			2.National Academy
			 of Sciences reportThe
			 National Science Foundation shall enter into an arrangement with the National
			 Academy of Sciences for a report, to be transmitted to the Congress not later
			 than 1 year after the date of enactment of this Act, about what effect
			 increasing the number of members of underrepresented groups, like women and
			 underrepresented minorities, in science, technology, engineering, and
			 mathematics fields would have on achieving the priority described in section
			 1(2), and to identify strategies for bringing more women and underrepresented
			 minorities into science, technology, engineering, and mathematics
			 fields.
		
